TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                          NO. 03-13-00374-CV


                                    B. D. H. and R. E. S., Appellants

                                                     v.

                   Texas Department of Family and Protective Services, Appellee



             FROM THE 155TH DISTRICT COURT OF FAYETTE COUNTY,
     NO. 2011V-331, THE HONORABLE JEFF R. STEINHAUSER, JUDGE PRESIDING


                                                 ORDER


PER CURIAM

               Appellants B. D. H. and R. E. S. filed their notices of appeal on May 15, 2013 and May

22, 2013 respectively. The appellate record was complete June 18, 2013, making appellants= brief due

July 8, 2013. On June 28, 2013, appellants, appearing pro se at the time, filed a motion for extension

of time to file appellants’ brief. By order dated July 3, 2013, this Court granted the motion in part and

ordered the brief filed no later than July 23, 2013. On July 16, 2013, newly obtained counsel for the

appellants filed a joint motion for extension of time to file appellants’ brief.

               We grant the motion and order counsel to file appellants’ brief no later than August 23,

2013. If the brief is not filed by that date, counsel may be required to show cause why they should not

be held in contempt of court.

               It is ordered on July 18, 2013.



Before Chief Justice Jones, Justices Pemberton and Field